Title: To James Madison from Daniel Clark, 22 September 1803
From: Clark, Daniel
To: Madison, James


					
						Sir
						New Orleans 22 Septr. 1803
					
					Herewith you will receive a Copy of a Letter from Govr. Claiborne of the Mississippi Terrtory on the subject of Locations in the district of Concord opposite to Natchez with my answer, which I forward that you may be apprised of the attempts making to obtain possession of Lands in that Quarter.  I remain very respectfully Sir Your most obedient & most humble Servt.
					
						Daniel Clark
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
